DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the case is allowable based on the terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,937,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
It is specifically noted that the primary difference between the instant claims and the claims of ‘635 is the presence of the dielectric plate members in ‘635 which are omitted in the instant claims.  The prior art applied in that case does not teach the further claimed elements of the instant case wherein Collins (of record in the parent) does not teach the claimed arrangement including the lamp arranged around an outer circumference of the claimed plate member.  Further art of interest includes Sakuma (2002/0035962) including a circular lamp but the lamp is around the excitation region, Frank (2013/0160260) who teaches a similar arrangement of lamps over the process chamber but does not include the claimed excitation chamber, and Shinoda (2015/0270148), teaching an analogous system including an excitation chamber, a lamp and a ring-shaped window member but does not teach claimed reflector or the claimed ring-shaped window member including an inner side wall portion.  While, in the case of Shinoda, one would potentially modify the structure to include a reflector, wherein the teachings do not include an inner side wall portion of the window member there is no particular motivation to include such a modification..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715